

Exhibit 10.27


--------------------------------------------------------------------------------



$3,000,000,000 5-YEAR SECOND AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

dated as of November 22, 2013

among

VALERO ENERGY CORPORATION,
The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

CITIBANK, N.A.,
as Syndication Agent

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD.,

and

THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
__________________________
J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
WELLS FARGO SECURITIES, LLC, MIZUHO BANK, LTD.,
and RBS SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners
__________________________



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I
DEFINITIONS
 
 
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
20
Section 1.03
Terms Generally
20
Section 1.04
Accounting Terms; GAAP
20
Section 1.05
Letter of Credit Amounts
21
 
 
 
ARTICLE II
THE CREDITS
 
 
 
Section 2.01
Commitments
21
Section 2.02
Commitment Increase
21
Section 2.03
Swingline Loans
23
Section 2.04
Loans and Borrowings
24
Section 2.05
Requests for Borrowings
25
Section 2.06
Letters of Credit
26
Section 2.07
Funding of Borrowings
31
Section 2.08
Interest Elections
32
Section 2.09
Termination and Reduction of Commitments
33
Section 2.10
Repayment of Loans; Evidence of Debt
34
Section 2.11
Prepayment of Loans
34
Section 2.12
Fees
35
Section 2.13
Interest
36
Section 2.14
Alternate Rate of Interest
37
Section 2.15
Increased Costs
37
Section 2.16
Break Funding Payments
39
Section 2.17
Taxes
39
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
42
Section 2.19
Mitigation Obligations; Replacement of Lenders
44
Section 2.20
Illegality
44
Section 2.21
Extension of Maturity Date
45
Section 2.22
Defaulting Lenders
46
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
 
 
Section 3.01
Organization; Powers
48
Section 3.02
Authorization; Enforceability
48
Section 3.03
Governmental Approvals; No Conflicts
48
Section 3.04
Financial Condition
49
Section 3.05
Environmental Matters
49
Section 3.06
No Default
49
Section 3.07
Investment Company Status
49


-i-



--------------------------------------------------------------------------------



Section 3.08
Taxes
49
Section 3.09
ERISA
49
Section 3.10
Disclosure
50
Section 3.11
Anti-Corruption Laws and Sanctions; Use of Proceeds
50
 
 
 
ARTICLE IV
CONDITIONS
 
 
 
Section 4.01
Revolving Effective Date
51
Section 4.02
Each Credit Event
52
 
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
 
 
Section 5.01
Financial Statements and Other Information
53
Section 5.02
Notices of Material Events
54
Section 5.03
Existence; Conduct of Business
55
Section 5.04
Payment of Obligations
55
Section 5.05
Maintenance of Properties; Insurance
55
Section 5.06
Books and Records; Inspection Rights
55
Section 5.07
Compliance with Laws
56
Section 5.08
Use of Proceeds
56
 
 
 
ARTICLE VI
NEGATIVE COVENANTS
 
 
 
Section 6.01
Indebtedness
56
Section 6.02
Liens
57
Section 6.03
Fundamental Changes
58
Section 6.04
Hedging Agreements
59
Section 6.05
Transactions with Affiliates
59
 
 
 
ARTICLE VII
EVENTS OF DEFAULT
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
 
ARTICLE IX
MISCELLANEOUS
 
 
 
Section 9.01
Notices
63
Section 9.02
Waivers; Amendments
64
Section 9.03
Expenses; Indemnity; Damage Waiver
66
Section 9.04
Successors and Assigns
67
Section 9.05
Survival
70


-ii-



--------------------------------------------------------------------------------



Section 9.06
Counterparts; Integration; Effectiveness
71
Section 9.07
Severability
71
Section 9.08
Right of Setoff
71
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
72
Section 9.10
Waiver of Jury Trial
72
Section 9.11
Headings
73
Section 9.12
Confidentiality
73
Section 9.13
Interest Rate Limitation
74
Section 9.14
USA PATRIOT Act
74
Section 9.15
Amendment and Restatement
74
Section 9.16
Assignment and Reallocation of Commitments, Etc
74
 
 
 
SCHEDULES:
Schedule 1.01
- Pricing Schedule
 
Schedule 2.01
- Commitments
 
Schedule 2.06
- Outstanding Letters of Credit
 
Schedule 6.01
- Existing Indebtedness of Subsidiaries
 
Schedule 6.02(j)
- Existing Liens
 
 
 
 
EXHIBITS:
Exhibit A
- Form of Assignment and Assumption
 
Exhibit B
- Notice of Commitment Increase
 
Exhibit C
- Form of Borrowing Request
 
Exhibit D
- Form of Promissory Note
 




-iii-



--------------------------------------------------------------------------------



$3,000,000,000 5-YEAR SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of November 22, 2013 (as amended, supplemented or otherwise modified
from time to time, the “Agreement”), among VALERO ENERGY CORPORATION, the
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
CITIBANK, N.A., as Syndication Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION,
MIZUHO BANK, LTD., and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents.
WHEREAS, the parties hereto have agreed to amend and restate that certain
$3,000,000,000 5-Year Amended and Restated Revolving Credit Agreement, dated as
of December 5, 2011 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Revolving Credit Agreement”), among the Borrower, the
financial institutions party thereto as lenders, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other Persons from time to time party thereto.
NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted Consolidated Net Debt” means, at any date, Consolidated Net Debt less
the principal amount of Hybrid Equity Securities in an aggregate amount not to
exceed 15% of Total Capitalization.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning set forth in the introductory paragraphs hereto.

-1-

--------------------------------------------------------------------------------



“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period plus 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in dollars, the equivalent amount thereof in the applicable Approved
Currency (other than dollars) as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate on any date of determination for the purchase of such Approved
Currency (other than dollars) with dollars.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth on the Pricing Schedule under the
caption “ABR Margin,” “LIBOR Margin” or “Facility Fee”, as the case may be,
based upon the ratings by Moody’s and S&P, respectively, applicable on such date
to the Index Debt.
“Approved Currency” means dollars, Canadian dollars, British pounds and euros.
“Approved Fund” has the meaning set forth in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Revolving
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall

-2-

--------------------------------------------------------------------------------



not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any ERISA Affiliate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Valero Energy Corporation, a Delaware corporation.
“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.05.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof having combined
capital and surplus of not less than $250,000,000; (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Ratings Services or P-2 by
Moody’s Investors Service, Inc., or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) money market accounts or
funds with or issued by Qualified Issuers; (e) short term debt obligations of an
issuer rated at

-3-

--------------------------------------------------------------------------------



least BBB by Standard & Poor’s Ratings Services or Baa2 by Moody’s Investor
Service, Inc., and maturing within thirty days from the date of acquisition; (f)
repurchase obligations with a term of not more than 90 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (b) above; and (g) solely with
respect to a Subsidiary which is incorporated or organized under the laws of a
jurisdiction outside of the United States, in addition to the investments
described in clauses (a) through (f) of this definition, substantially similar
investments denominated in foreign currencies (including similarly capitalized
foreign banks).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower (excluding, however,
any such person or group entitled to report such ownership on Schedule 13G in
accordance with Rule 13d-1(b)(1) or (2)); or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (i) nominated by the board of directors of the Borrower
nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Person that becomes a Lender after the date hereof, such later
date on which such Person becomes a Lender under this Agreement) (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd- Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“CI Lender” has the meaning set forth in Section 2.02(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents” means, collectively, Wells Fargo Bank, National
Association, Mizuho Bank, Ltd., and The Royal Bank of Scotland plc, each in its
capacity as a co-documentation agent for the Lenders hereunder.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum potential
aggregate amount of such Lender’s

-4-

--------------------------------------------------------------------------------



Credit Exposure hereunder, as such commitment may be (a) modified from time to
time pursuant to Section 2.02, (b) reduced from time to time pursuant to Section
2.09, or (c) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $3,000,000,000.
“Commitment Increase” has the meaning set forth in Section 2.02(a).
“Commitment Increase Effective Date” has the meaning set forth in Section
2.02(b).
“Competitor” means (a) any Person who is primarily engaged in businesses of the
type primarily conducted by the Borrower and its Subsidiaries and (b) any
Affiliate of a Person identified in clause (a) above (it being agreed that an
investment firm or other financial institution shall not be deemed to Control a
Person described in clause (a) above merely as a result of owning a minority
interest in such Person if it does not otherwise Control such Person).
“Consenting Lenders” has the meaning set forth in Section 2.21(b).
“Consolidated Net Debt” means, at any date, the Indebtedness of the Borrower and
its Subsidiaries less the aggregate amount of (a) cash and Cash Equivalents held
by the Borrower and its Subsidiaries at such date and (b) cash and Cash
Equivalents that have been deposited in a trust account or account created or
pledged for the sole benefit of the holders of any Indebtedness of the Borrower
or its Subsidiaries that has been defeased pursuant to such deposit and the
other applicable terms of the instrument governing such Indebtedness, in each
case determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
assets (less applicable accumulated depreciation, depletion and amortization and
other reserves and other properly deductible items) of the Borrower and its
Subsidiaries, minus (a) all current liabilities of the Borrower and its
Subsidiaries (excluding current maturities of long-term debt) and (b) all
goodwill of the Borrower and its Subsidiaries, all of the foregoing determined
on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means for the Borrower at any date the Net Worth of the
Borrower and its Subsidiaries as of such date determined on a consolidated basis
in accordance with GAAP.
“Consolidated Total Assets” means, at any date, the aggregate total assets of
the Borrower and its Subsidiaries, determined on a consolidated basis as of such
date in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

-5-

--------------------------------------------------------------------------------



voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender and “Credit Parties” shall be the collective
reference to all of them.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans, its LC Exposure and its
Swingline Exposure at such time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in LC Disbursements or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by such Lender hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied or, in the case of clause (iii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
a good faith dispute with respect to the requirement to pay such amount, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under any such agreement (including this
Agreement cannot be satisfied), (c) has failed, within three Business Days after
request by the Borrower, the Administrative Agent, any Issuing Bank or the
Swingline Lender, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in LC Disbursements and
Swingline Loans under this Agreement; provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Borrower’s, the
Administrative Agent’s, the requesting Issuing Bank’s or the Swingline Lender’s,
as applicable, receipt of such certification in form and substance reasonably
satisfactory to the Borrower, the Administrative Agent, the requesting Issuing
Bank or the Swingline Lender, as applicable, and the Administrative Agent, or
(d) has become the subject of a Bankruptcy Event.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any Hedging Agreement.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental and intellectual property matters (a) disclosed in (i) the
Borrower’s report on Form 10-K for the fiscal year ended December 31, 2012, (ii)
the Borrower’s most recently-filed report on Form 10-Q for the most recent
fiscal period ended prior to the Revolving Effective Date and (iii) the
Borrower’s reports on Form 8-K filed during the period from and including the
financial statements referred to

-6-

--------------------------------------------------------------------------------



in the foregoing clause (ii) to but excluding the date that is two Business Days
prior to the Revolving Effective Date, in each case as filed with the Securities
and Exchange Commission, or (b) otherwise disclosed in writing to the
Administrative Agent for the benefit of the Lenders prior to the execution and
delivery of this Agreement.
“dollars” or “$” refers to lawful money of the United States of America, except
if the term “dollar” is preceded by the name of another country.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount, and (b) with respect to any amount
denominated in any Approved Currency other than dollars, the equivalent amount
thereof in dollars as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate on
any date of determination for the purchase of dollars with such other Approved
Currency.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to

-7-

--------------------------------------------------------------------------------



any Plan; (c) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan, other than a standard termination under Section 4041(b) of ERISA; (d) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (f) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Subsidiary Debt” means (i) unsecured Indebtedness of Subsidiaries
existing on the Revolving Effective Date and described on Schedule 6.01, (ii)
Unsecured Acquisition Debt, (iii) refinancings, extensions, renewals, or
refundings of any Indebtedness permitted by clauses (i) and (ii) above, provided
that the principal amount thereof is not increased, (iv) intercompany
Indebtedness that is owed by a Subsidiary to, and Guarantees of intercompany
debt issued by such Subsidiary of debt of, the Borrower or another wholly owned
Subsidiary, (v) amounts owing pursuant to Securitization Transactions and (vi)
to the extent that a Subsidiary has provided a Guarantee of the Borrower’s
Indebtedness and other obligations existing pursuant to this Agreement, such
Subsidiary’s Indebtedness that is pari passu with (or subordinate to) the
Indebtedness and other obligations existing pursuant to this Agreement.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
Taxes imposed on (or measured by) its net income and/or net worth by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), but only to the extent that such
Lender is subject to United States withholding Tax at the time such Lender first
becomes party to this Agreement, except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 2.17(a), (d) in the
case of each Lender (other than an assignee pursuant to a request by Borrower
under Section 2.19(b)), any United States withholding Tax imposed on any payment
made or to be made by the Borrower, but only to the extent that such

-8-

--------------------------------------------------------------------------------



Lender is subject to United States withholding Tax at the time such Lender first
becomes party to this Agreement, (e) income or franchise Taxes imposed as a
result of a present or former connection between a Lender and the jurisdiction
imposing such Tax (other than connections arising solely from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (f) Taxes
attributable to a Lender’s failure to comply with Section 2.17(e), and (g) taxes
imposed under FATCA.
“Existing Lender” has the meaning set forth in Section 9.16.
“Existing Revolving Credit Agreement” has the meaning set forth in the
introductory paragraphs hereto.
“Extension Confirmation Date” has the meaning set forth in Section 2.21(b).
“Extension Effective Date” has the meaning set forth in Section 2.21(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantially
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, financial vice president, treasurer or controller of the Borrower.
“Fiscal Quarter” means a fiscal quarter of the Borrower, ending on the last day
of March, June, September or December of each year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority,

-9-

--------------------------------------------------------------------------------



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.
“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of its Subsidiaries or a financing
vehicle of the Borrower or any of its Subsidiaries, other than common stock,
that meet the following criteria: (a) (i) the Borrower demonstrates that such
securities are classified, at the time they are issued, as possessing a minimum
of “intermediate equity content” by S&P and “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (ii) on
such determination date such securities are classified as possessing a minimum
of “intermediate equity content” by S&P or “Basket C equity credit” by Moody’s
(or the equivalent classifications then in effect by such agencies) and (b) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the obligations of
the Borrower under this Agreement. As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase

-10-

--------------------------------------------------------------------------------



price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (d) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of any Indebtedness of such Person which constitutes
Indebtedness of such Person solely by reason of this clause (d) shall not for
purposes of this Agreement exceed the greater of the book value or the fair
market value of the properties subject to such Lien, (e) all Guarantees by such
Person of Indebtedness of others, (f) all Capital Lease Obligations of such
Person, (g) all obligations of such Person in respect of bankers’ acceptances,
and (h) all non-contingent obligations (and, for purposes of Section 6.02, all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit or similar instrument. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Initial Maturity Date” means November 22, 2018.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information Memorandum” means the Confidential Information Memorandum dated
October 2013 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’ duration
each day prior to the last day of such Interest Period that occurs at intervals
of three months’ duration after the first day of such Interest Period and (c)
with respect to any Swingline Loan, the day that such Loan is required to be
repaid.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of each Lender, such other periods for which
LIBO Rates are available at the time the Borrowing Request for such Eurodollar
Borrowing is made), as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the

-11-

--------------------------------------------------------------------------------



next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made, and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Investment Grade Rating” means a rating of senior long-term unsecured debt
securities of the Borrower without any third-party credit enhancement of (i)
BBB- or higher by S&P or (ii) Baa3 or higher by Moody’s.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Wells
Fargo Bank, National Association, Mizuho Bank, Ltd. and The Royal Bank of
Scotland plc, each in its capacity as an issuer of Letters of Credit hereunder,
and each successor in such capacity as provided in Section 2.06(i). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.
“Joint Lead Arrangers” means, collectively, J.P.Morgan Securities LLC, Citigroup
Global Markets Inc., Wells Fargo Securities, LLC, Mizuho Bank, Ltd., and RBS
Securities Inc., each in its capacity as a Joint Lead Arranger and Joint
Bookrunner hereunder.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.05. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“LC Sublimit” means $2,000,000,000.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption,

-12-

--------------------------------------------------------------------------------



other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including the letters of credit outstanding under the Existing Revolving Credit
Agreement to the extent provided in Section 2.06(k).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means (a) this Agreement, (b) the Notes, if any, (c) the one or
more fee letters entered into in connection with or anticipation of this
Agreement and (d) any amendment, supplement or other document modifying the
foregoing.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, or (b) the ability of the Borrower to perform any
of its obligations under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Indebtedness that constitutes Project Financing) or Derivatives
Obligations of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the

-13-

--------------------------------------------------------------------------------



maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.
“Material Subsidiary” means, at any time, each Subsidiary other than (a) any
Project Financing Subsidiary and (b) any Subsidiary (i) the Net Tangible Assets
of which do not represent 5% or more of Consolidated Net Tangible Assets for the
period of four fiscal quarters most recently ended and (ii) that does not own
Equity Interests of any Material Subsidiary.
“Maturity Date” means the Initial Maturity Date, as such date may be extended
pursuant to Section 2.21 to the corresponding day in each year thereafter;
provided that with respect to any Non-Consenting Lender, the Maturity Date shall
not be so extended.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Tangible Assets” means, on any date, with respect to any Subsidiary, the
aggregate amount of assets (less applicable accumulated depreciation, depletion
and amortization and other reserves and other properly deductible items) of such
Subsidiary, minus (a) all current liabilities of such Subsidiary (excluding
current maturities of long-term debt) and (b) all goodwill of such Subsidiary,
all determined in accordance with GAAP.
“Net Worth” of the Borrower means at any time, without duplication, the sum of
its capital stock, additional paid in capital, retained earnings, and any other
account which, in accordance with GAAP, constitutes stockholders’ equity, less
treasury stock; provided that “Net Worth” shall not include the liquidation
value of any Preferred Equity Interests.
“New Funds Amount” has the meaning set forth in Section 2.02(d)(i).
“Non-Consenting Lenders” has the meaning set forth in Section 2.21(b).
“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).
“Note” has the meaning set forth in Section 2.10(e).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth Section 9.04(c)(iii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

-14-

--------------------------------------------------------------------------------



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Preferred Equity Interest” means any Equity Interest that, by its terms (or the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event or circumstance either (a)
matures, (b) is redeemable (whether mandatorily or otherwise) at the option of
the holder thereof for any consideration other than shares of common stock or
(c) is convertible or exchangeable for Indebtedness or other Preferred Equity
Interests, in each case, in whole or in part, on or prior to the date that is
one year after the earlier of (i) the Maturity Date or (ii) the date on which
the Loans have been paid in full, the Commitments have terminated, all Letters
of Credit have expired or terminated and all LC Disbursements have been
reimbursed.
“Pricing Schedule” means the Pricing Schedule attached hereto as Schedule 1.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Project Financing” means any Indebtedness that is incurred to finance or
refinance the acquisition, improvement, installation, design, engineering,
construction, development, completion, maintenance, operation, securitization or
monetization, in respect of all or any portion of any project, any group of
projects, or any asset related thereto, and any guaranty with respect thereto,
other than such portion of such Indebtedness or guaranty (contingent or
otherwise) that is at any time recourse to or obligates the Borrower or any
Subsidiary (other than a Project Financing Subsidiary) in any way, or subjects
any property or asset of the Borrower or any Subsidiary (other than a Project
Financing Subsidiary), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (excluding any obligation to make a capital contribution to
a Project Financing Subsidiary to the extent not otherwise prohibited
hereunder).
“Project Financing Subsidiary” means any Subsidiary of the Borrower whose
principal purpose is to incur Project Financing and own and operate its
permitted assets or to become a direct or indirect partner, member or other
equity participant or owner in a Person so created, and substantially all the
assets of such Subsidiary are limited to (a) those assets for which the
acquisition, improvement, installation, design, engineering, construction,
development, completion, maintenance, operation, securitization or monetization
is being financed in whole or in part by one or more Project Financings, or (b)
the equity in, Indebtedness or other obligations of, one or more other such
Subsidiaries or Persons, or (c) proceeds of a substantially concurrent offering
of capital stock of the Borrower, or assets acquired with such proceeds, or (d)
capital contributions from

-15-

--------------------------------------------------------------------------------



minority shareholders other than the Borrower or a Subsidiary, or assets
acquired with such capital contributions.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Qualified Issuer” means any commercial bank (a) which has capital and surplus
in excess of $250,000,000 and (b) the outstanding long-term debt securities of
which are rated at least A by Standard & Poor’s Ratings Services or at least A2
by Moody’s Investors Service, Inc., or carry an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of investments.
“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d)(ii).
“Reduction Amount” has the meaning set forth in Section 2.02(d)(iii).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that, for the purpose of
determining the Required Lenders needed for any waiver, amendment, modification
or consent, any Lender that is the Borrower, or any Affiliate of the Borrower
shall be disregarded.
“Responsible Officer” means the Chief Executive Officer, President, Chief
Financial Officer, General Counsel, or any Executive Vice President of the
Borrower.
“Revolving Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Companies, Inc.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

-16-

--------------------------------------------------------------------------------



“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the European Union or any EU member state in which the Borrower or
any of its Subsidiaries operates or conducts business, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.
“Securitization Transaction” means any transaction in which the Borrower or a
Subsidiary sells or otherwise transfers any accounts receivable (whether now
existing or arising in the future) and any assets related thereto including,
without limitation, all books and records relating to such accounts receivable,
all collateral securing such accounts receivable, all contracts and all
Guarantees or other obligations in respect of such accounts receivable, rights
with respect to returned goods the sale or lease of which gave rise to such
accounts receivable, insurance thereon, proceeds of all of the foregoing and
lockboxes and bank accounts into which collections thereon are deposited, and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving accounts receivable (a) to one or more third party
purchasers or (b) to a special purpose entity that borrows against such accounts
receivable (or undivided interests therein) and related assets or issues
securities payable from (or representing interests in) payments in respect of
such accounts receivable and related assets or sells such accounts receivable
(or undivided interests therein) and related assets to one or more third party
purchasers, whether or not amounts received in connection with the sale or other
transfer of such accounts receivable and related assets to an entity referred to
in clause (a) or (b) above would under GAAP be accounted for as liabilities on a
consolidated balance sheet of the Borrower. The amount of any Securitization
Transaction shall be deemed at any time to be the aggregate outstanding
principal or stated amount of the borrowings, securities or residual obligations
under a sale, in each case referred to in clause (b) of the preceding sentence,
or if there shall be no such principal or stated amount, the uncollected amount
of the accounts receivable transferred to such third party purchaser(s) pursuant
to such Securitization Transaction net of any such accounts receivable that have
been written off as uncollectible.
“Spot Rate” for a currency means the rate determined by the applicable Issuing
Bank or the Administrative Agent, as appropriate, to be the rate quoted by such
Issuing Bank or Administrative Agent, as applicable, acting in such capacity as
the spot rate for the purchase by such Issuing Bank or Administrative Agent, as
applicable, of such currency with dollars through its principal foreign exchange
trading office at approximately 11:00 a.m., New York City time, two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the applicable Issuing Bank or the Administrative Agent, as
appropriate, may obtain such spot rate from another financial institution
designated by such Issuing Bank or Administrative Agent, as applicable, if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
Issuing Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Approved Currency other than dollars.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate

-17-

--------------------------------------------------------------------------------



of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject, with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower; provided that upon the
consummation of the VLP IPO, VLP GP, VLP and their respective subsidiaries, for
so long as VLP is not wholly owned, directly or indirectly, by the Borrower, in
each case shall be deemed not to be Subsidiaries of the Borrower except for
purposes of (a) to the extent VLP GP, VLP or their respective subsidiaries are
required by GAAP to be consolidated with the Borrower, Section 5.01(a) and
Section 5.01(b), (b) Section 5.07 (provided that, for the avoidance of doubt,
the term “Material Adverse Effect” as used in such Section 5.07 shall be
determined by reference to the Borrower and the Subsidiaries but, upon the
consummation of the VLP IPO, excluding VLP GP, VLP and their respective
subsidiaries for so long as VLP is not wholly owned, directly or indirectly, by
the Borrower), and (c) Section 3.11.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.03.
“Swingline Sublimit” means $150,000,000.
“Syndication Agent” means Citibank, N.A., in its capacity as syndication agent
for the Lenders hereunder.

-18-

--------------------------------------------------------------------------------



“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Capitalization” means, at the date of any determination thereof, the sum
of (a) Consolidated Net Debt plus (b) Consolidated Net Worth of the Borrower
plus (c) the involuntary liquidation value of any Preferred Equity Interests.
“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans, and the issuance of Letters of
Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unsecured Acquisition Debt” means unsecured Indebtedness of a Person that
exists at the time such Person becomes a Subsidiary of the Borrower as a result
of an acquisition, merger or other combination, or at the time such Person is
merged or consolidated with or into, or otherwise acquired by, a Subsidiary of
the Borrower, or unsecured Indebtedness that is assumed in connection with the
acquisition of Property; provided that, in each case, such unsecured
Indebtedness was not incurred or granted in contemplation of such acquisition,
merger, or other combination and provided further that in no event shall such
unsecured Indebtedness exceed the value of the Person or Property so acquired.
“VLP” means Valero Energy Partners LP, a Delaware limited partnership.
“VLP GP” means Valero Energy Partners GP LLC, a Delaware limited liability
company.
“VLP Drop Down Transactions” means any acquisition by VLP or its subsidiaries of
master limited partnership qualifying assets of the Borrower or any of its
Subsidiaries, and all transactions consummated or agreements entered into in
connection therewith; provided that (a) such acquisition shall be made for fair
value (as reasonably determined by the chief financial officer of the Borrower)
and (b) such acquisition is otherwise on terms and conditions, when taken as a
whole, that are fair and reasonable to the Borrower and its Subsidiaries as
determined in the good faith judgment of the Borrower, taking into account the
totality of the relationship between the Borrower and its Subsidiaries, on the
one hand, and VLP and its subsidiaries, on the other.
“VLP IPO” means the initial public offering of Equity Interests in VLP pursuant
to the VLP Registration Statement.
“VLP IPO Transactions” means the transactions consummated in connection with the
VLP IPO as more fully described in the VLP Registration Statement.
“VLP Registration Statement” means the S-1 Registration Statement filed with
respect to the VLP IPO, as amended or supplemented through the Revolving
Effective Date and as further amended and supplemented after the Revolving
Effective Date, provided that those further

-19-

--------------------------------------------------------------------------------



amendments and supplements after the Revolving Effective Date either (i) do not
cause a Default or Event of Default or (ii) have been approved by the Joint Lead
Arrangers.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

-20-

--------------------------------------------------------------------------------



Section 1.05    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated mount is in effect at such time.
ARTICLE II
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (b) the sum of the total Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.
Section 2.02    Commitment Increase.
(a)    Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders, to cause, but no more than
five times, an increase in the Commitments of the Lenders (a “Commitment
Increase”) by adding to this Agreement one or more additional lenders that are
not already Lenders hereunder and that are reasonably satisfactory to the
Administrative Agent and each Issuing Bank (not to be unreasonably withheld,
delayed or conditioned) (each, a “CI Lender”) or by allowing one or more
existing Lenders to increase their respective Commitments; provided that (i) no
Event of Default shall have occurred and be continuing as of the relevant
Commitment Increase Effective Date, (ii) no such Commitment Increase shall be
less than $50,000,000, (iii) the aggregate amount of all such Commitment
Increases shall not exceed $1,500,000,000, (iv) no Lender’s Commitment shall be
increased without such Lender’s prior written consent (which consent may be
given or withheld in such Lender’s sole and absolute discretion) and (v) if, on
the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs that are payable
pursuant to Section 2.16 in connection with the reallocation of such outstanding
Loans.
(b)    The Borrower shall provide the Administrative Agent with written notice
(a “Notice of Commitment Increase”) in the form of Exhibit B attached hereto of
its intention to increase the Commitments pursuant to this Section 2.02. Each
such Notice of Commitment Increase shall specify (i) the proposed effective date
of such Commitment Increase (each such date, a “Commitment Increase Effective
Date”), which date shall be no earlier than five (5) Business Days after receipt
by the Administrative Agent of such Notice of Commitment Increase, (ii) the
amount of the requested Commitment Increase (provided that after giving effect
to such requested Commitment Increase, the aggregate amount of all Commitment
Increases does not exceed the amount set forth in subsection (a)(iii) above),
(iii) the identity of each CI Lender or Lender that has agreed in writing to
increase its Commitment hereunder, and (iv) the amount of the respective

-21-

--------------------------------------------------------------------------------



Commitments of the then existing Lenders and the CI Lenders from and after the
Commitment Increase Effective Date (as defined below).
(c)    On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) each existing Lender
that has agreed to increase its Commitment shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such Lender’s
New Funds Amount, which amount, for each such Lender, shall constitute Loans
made by such Lender to the Borrower pursuant to this Agreement on such
Commitment Increase Effective Date, (iii) the Administrative Agent shall, by
wire transfer of immediately available funds, pay to each then Reducing
Percentage Lender its Reduction Amount, which amount, for each such Reducing
Percentage Lender, shall constitute a prepayment by the Borrower pursuant to
Section 2.11, ratably in accordance with the respective principal amounts
thereof, of the principal amounts of all then outstanding Loans of such Reducing
Percentage Lender, and (iv) the Borrower shall be responsible to pay to each
Lender any breakage fees or costs that are payable pursuant to Section 2.16 in
connection with the reallocation of any outstanding Loans; provided that,
notwithstanding the foregoing, no Letter of Credit may expire beyond the close
of business on the date that is five Business Days prior to the earliest
Maturity Date applicable to any Lender, unless the amount of such Letter of
Credit on the date of issuance, renewal or extension, as applicable, together
with the outstanding LC Exposure at such time, is less than or equal to the
total Commitments of all Lenders having a later Maturity Date.
(d)    For purposes of this Section 2.02 and Exhibit B, the following defined
terms shall have the following meanings: (i) “New Funds Amount” means the amount
equal to the product of a Lender’s increased Commitment or a CI Lender’s
Commitment (as applicable) represented as a percentage of the aggregate
Commitments after giving effect to any Commitment Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
such Commitment Increase, if any, as of any Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of borrowings made after giving effect to such Commitment Increase on
such Commitment Increase Effective Date); (ii) “Reducing Percentage Lender”
means each then existing Lender immediately prior to giving effect to any
Commitment Increase that does not increase its respective Commitment as a result
of such Commitment Increase and whose relative percentage of the Commitments
shall be reduced after giving effect to such Commitment Increase; and (iii)
“Reduction Amount” means the amount by which a Reducing Percentage Lender’s
outstanding Loans decrease as of any Commitment Increase Effective Date (without
regard to the effect of any borrowings made on such Commitment Increase
Effective Date after giving effect to the Commitment Increase occurring on such
Commitment Increase Effective Date).
(e)    Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in the register each then CI Lender’s information as provided in
the applicable Notice of Commitment Increase and pursuant to an Administrative
Questionnaire that shall be executed and delivered by

-22-

--------------------------------------------------------------------------------



each CI Lender to the Administrative Agent on or before such Commitment Increase
Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which amended and restated
Schedule 2.01 shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated Schedule
2.01, and (iii) each CI Lender identified on the Notice of Commitment Increase
for such Commitment Increase shall be a “Lender” for all purposes under this
Agreement.
(f)    Each Commitment Increase shall be deemed to constitute a representation
and warranty by the Borrower on the applicable Commitment Increase Effective
Date that (i) the representations and warranties of the Borrower set forth in
this Agreement and in the other Loan Documents are true and correct on and as of
such Commitment Increase Effective Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of such Commitment Increase Effective Date, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (ii) at the time of and immediately after giving
effect to such Commitment Increase, no Default shall have occurred and be
continuing.
Section 2.03    Swingline Loans.
(a)    General. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans in dollars to the Borrower from
time to time during the Availability Period; provided that the aggregate
Swingline Exposure (after giving effect to any requested Swingline Loan) shall
not exceed the least of (i) the total Commitments, (ii) the excess of the total
Commitments over the aggregate amount of the Loans then outstanding, (iii) the
Swingline Sublimit or (iv) the amount permitted by Section 2.22(a)(iv)(B); and
provided, further, that (after giving effect to any requested Swingline Loan)
the total Credit Exposures shall not exceed the total Commitments; and provided,
further, that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
(b)    Request; Timing; Making of Swingline Loan. To request a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by facsimile), not later than 3:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the applicable
Issuing Bank) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan. Except as specified in clause (c) below, all payments by the
Borrower in respect of a Swingline Loan shall be made to the Swingline Lender.

-23-

--------------------------------------------------------------------------------



(c)    Participation. The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
Section 2.04    Loans and Borrowings.
(a)    Each Loan shall be made in dollars as part of a Borrowing consisting of
Loans made by the Lenders ratably in accordance with their respective
Commitments (or, with respect to the Swingline Loans, made by the Swingline
Lender). The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any

-24-

--------------------------------------------------------------------------------



exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Eurodollar Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.05    Requests for Borrowings. To request a Borrowing (other than a
Borrowing for a Swingline Loan), the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 p.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 p.m., New York City time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form of Exhibit C. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Section 2.04:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07(a).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a telephonic or written Borrowing Request in accordance

-25-

--------------------------------------------------------------------------------



with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
Section 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of standby Letters of Credit, denominated in
an Approved Currency, in a form reasonably acceptable to the Administrative
Agent and the relevant Issuing Bank, at any time and from time to time during
the Availability Period; provided that the aggregate LC Exposure (after giving
effect to the requested issuance, amendment or extension of a Letter of Credit)
shall not exceed the least of (i) the total Commitments, (ii) the excess of the
total Commitments over the aggregate amount of the Loans (including Swingline
Loans) then outstanding, (iii) the LC Sublimit or (iv) the amount permitted by
Section 2.22(a)(iv)(A); and provided, further, that, subject to limitations set
forth above, no Issuing Bank shall be obligated to front Letters of Credit to
the extent that the LC Exposure associated with Letters of Credit issued by it
would exceed the least of (A) an amount equal to one-fifth of the total LC
Sublimit and (B) $500,000,000; and provided, further, that (after giving effect
to the requested issuance, amendment or extension of a Letter of Credit) the
total Credit Exposures shall not exceed the total Commitments. The Letters of
Credit denominated in an Approved Currency (other than dollars) shall not exceed
$200,000,000, in the aggregate at any one time outstanding; if giving effect to
a request for a Letter of Credit to be denominated in an Approved Currency
(other than dollars) would cause this limitation to be exceeded, then such
Letter of Credit may only be dollar-denominated. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the relevant
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(b)    Notice of Issuance, Amendment, Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the relevant Issuing Bank) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment or extension) a notice requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended or extended, and specifying
the date of issuance, amendment or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit (which must
be a fixed amount), which Approved Currency shall be the denomination of such
Letter of Credit (it being understood that if no denomination is specified, the
Letter of Credit shall be dollar-denominated), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend or extend such Letter of Credit. If requested by the relevant Issuing
Bank, the Borrower also shall submit a letter of credit application on its
standard form in connection with any request for a Letter of Credit; provided
that no provision in such application shall be deemed effective to the extent
such provision contains, provides for, or requires, representations, warranties,
covenants, security interests, Liens, indemnities, reimbursements of costs or
expenses, events of default, remedies, or standards of care or to the extent
such provision conflicts or is

-26-

--------------------------------------------------------------------------------



inconsistent with this Agreement. Following receipt of a notice requesting the
issuance of a Letter of Credit (or the amendment or extension of an outstanding
Letter of Credit) in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof. A Letter of Credit shall be
issued, amended or extended only if (and upon issuance, amendment or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment or extension, the limits
and sublimits specified in Section 2.06(a) are satisfied. Notwithstanding the
foregoing or anything else to the contrary contained herein, no Issuing Bank
shall be under any obligation to issue any Letter of Credit if: (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank (x) shall prohibit, or
request that such Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular, (y) shall impose upon such
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital or liquidity requirement (for which such Issuing Bank is not otherwise
compensated hereunder) not in effect on the Revolving Effective Date, or (z)
shall impose upon such Issuing Bank any unreimbursed loss, cost or expense which
was not applicable on the Revolving Effective Date and which such Issuing Bank
in good faith deems material to it; provided that, in the cases of clauses (y)
and (z), such Issuing Bank shall have provided written notice to the Borrower of
its refusal to issue any Letter of Credit and the specific reasons therefor and
the Borrower shall not have compensated such Issuing Bank for the imposition of
such restriction, reserve or capital or liquidity requirement or reimbursed such
Issuing Bank for such loss, cost or expense, as applicable; (B) the issuance of
such Letter of Credit would violate one or more polices of such Issuing Bank (as
consistently applied); or (C) such Letter of Credit is to be denominated in a
currency other than an Approved Currency.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Maturity
Date; provided that, notwithstanding the foregoing, no Letter of Credit may
expire beyond the close of business on the date that is five Business Days prior
to the earliest Maturity Date applicable to any Lender, unless the amount of
such Letter of Credit on the date of issuance, renewal or extension, as
applicable, together with the aggregate of the outstanding LC Exposure and Loans
at such time, is less than or equal to the total Commitments of all Lenders
having a later Maturity Date.
(d)    Participation. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations

-27-

--------------------------------------------------------------------------------



pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit in
accordance with this Agreement or the occurrence and continuance of a Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit denominated in an Approved Currency, the Borrower
shall reimburse such LC Disbursement by paying to the Administrative Agent in
such Approved Currency (except as specified below) an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 11:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 11:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or Section 2.05 that such payment be financed with an ABR Borrowing
(consisting of a Swingline Loan or an ABR Loan, as appropriate) in an amount
equal to the Dollar Equivalent of the amount of the LC Disbursement, as
determined by the applicable Issuing Bank promptly following determination
thereof and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Swingline Loan or ABR
Loan, as appropriate. Notwithstanding the foregoing, any Issuing Bank may, at
its option, specify in the applicable notice of LC Disbursement that such
Issuing Bank will require reimbursements in dollars; provided that the
applicable Issuing Bank shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement (expressed in dollars in
the amount of the Dollar Equivalent of such LC Disbursement), the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay in
dollars to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay in dollars to the relevant Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Lenders have made payments pursuant
to this paragraph to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as its interests may appear. Any payment made by a Lender pursuant
to this paragraph to reimburse an Issuing Bank for any LC Disbursement (other
than the funding of a Swingline Loan or an ABR Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

-28-

--------------------------------------------------------------------------------



(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any adverse change in the relevant
exchange rates or in the availability of the relevant Approved Currency to the
Borrower or in the relevant currency markets generally; or (v) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse the relevant Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The relevant Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The relevant Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether it has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

-29-

--------------------------------------------------------------------------------



(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by a Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(c). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, then on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (ii) the Borrower is required to pay to the Administrative Agent
the excess attributable to an LC Exposure pursuant to Section 2.21(b), then the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. As collateral security for the payment and
performance of the obligations of the Borrower under this Agreement, the
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, a first priority security interest in such account
and all amounts and other property from time to time deposited or held in such
account, and all proceeds thereof, and any substitutions and replacements
therefor. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the

-30-

--------------------------------------------------------------------------------



Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse ratably the Issuing Banks for LC Disbursements
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure pursuant to
Section 2.21(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.
(k)    Outstanding Letters of Credit. On the Revolving Effective Date, each of
the letters of credit listed on Schedule 2.06 shall be deemed to have been
issued as Letters of Credit under this Agreement by the Issuing Bank specified
on Schedule 2.06, without payment of any fees otherwise due upon the issuance of
a Letter of Credit, and such Issuing Bank shall be deemed, without further
action by any party hereto, to have sold to each Lender, and each Lender shall
be deemed, without further action by any party hereto, to have purchased from
such Issuing Bank, a participation, to the extent of such Lender’s Applicable
Percentage, in such Letter of Credit.
(l)    Exchange Rates; Currency Equivalents. The applicable Issuing Bank or the
Administrative Agent shall determine the Spot Rates as of any date of
determination to be used for calculating Dollar Equivalent amounts with respect
to the issuance, amendment, extension or increase of any Letter of Credit and
the LC Exposure denominated in Approved Currencies other than dollars. Such Spot
Rates shall become effective as of such date of determination and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next date of determination. The applicable amount of any currency for
purposes of any calculation involving the Letters of Credit shall be such Dollar
Equivalent amount as so determined by the applicable Issuing Bank or the
Administrative Agent, as appropriate.
Section 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.03. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the

-31-

--------------------------------------------------------------------------------



Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to such Borrowing. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
Section 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section 2.08 shall not
apply to Swingline Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.05 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.04:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

-32-

--------------------------------------------------------------------------------



(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.09    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Credit Exposures would exceed the total
Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of identified events, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent

-33-

--------------------------------------------------------------------------------



on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent and may not
be reinstated except pursuant to Section 2.02. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.
Section 2.10    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Maturity
Date and (ii) to the Swingline Lender (except to the extent the Lenders have
purchased participations in the applicable Swingline Loan, in which case all
payments shall be made to the Administrative Agent for the account of such
Lenders, as specified in the seventh sentence of Section 2.03(c)) the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
the last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Borrowing (not
consisting of Swingline Loans) is made, the Borrower shall repay all Swingline
Loans then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, dated the Revolving Effective Date, payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and otherwise substantially in the form of Exhibit D hereto
(a “Note”). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
Section 2.11    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.

-34-

--------------------------------------------------------------------------------



(b)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 2:00 p.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 2:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any ABR Borrowing shall be in a
minimum amount of $1,000,000 with additional increments of $1,000,000. Each
partial prepayment of any Eurodollar Borrowing shall be in a minimum amount of
$5,000,000 with additional increments of $1,000,000. Each partial prepayment of
any Swingline Borrowing shall be in a minimum amount of $1,000,000 with
additional increments of $1,000,000. Each prepayment of any Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13
and any break funding costs pursuant to Section 2.16.
Section 2.12    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Revolving Effective
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof; provided that any facility fees accruing after the date
on which the Commitments terminate shall be payable on demand. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
(b)    (Reserved).
(c)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Revolving Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each

-35-

--------------------------------------------------------------------------------



Issuing Bank a fronting fee, which shall accrue at the rate of 0.150% per annum
on the average daily amount of the LC Exposure associated with Letters of Credit
issued by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Revolving Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Revolving Effective Date; provided that all
such fees shall be payable on the date on which the Commitments terminate and
any such fees accruing after the date on which the Commitments terminate shall
be payable on demand. Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to them) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees payable that have been paid shall not
be refundable under any circumstances.
Section 2.13    Interest. (a) The Loans comprising each ABR Borrowing and each
Swingline Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan (other than Swingline Loans)
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii)

-36-

--------------------------------------------------------------------------------



in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
Section 2.15    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;
(ii)    subject any Lender or any Issuing Bank to any Taxes (other than (A)
Indemnified Taxes imposed on or with respect to payments made under this
Agreement, or (y) Taxes described in clauses (b) through (f) of the definition
of Excluded Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

-37-

--------------------------------------------------------------------------------



(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein (excluding for purposes
of this subsection (iii) any Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered; provided, that such Lender or such Issuing Bank is generally seeking,
or intends generally to seek, compensation from similarly situated borrowers
under similar credit facilities (to the extent such Lender or Issuing Bank has
the right under such similar credit facilities to do so) with respect to such
Change in Law regarding capital or liquidity requirements.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the basis for, the calculation of and the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay to such Lender or such Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof. In
determining such amount, such Lender agrees to act in good faith and to use
reasonable averaging and attribution methods.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions

-38-

--------------------------------------------------------------------------------



and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
Section 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender (other than, in the case of a claim
for compensation based on the failure to borrow as specified in clause (c)
above, any Lender whose failure to make a Loan required to be made by it
hereunder has resulted in such failure to borrow) for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth in reasonable detail the basis for and any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
Section 2.17    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

-39-

--------------------------------------------------------------------------------



(c)    The Borrower shall indemnify the Administrative Agent, each Lender, and
each Issuing Bank, within 15 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender, or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for and the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    (i) Each Lender shall deliver to the Borrower and to the Administrative
Agent, when reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable laws
or by the taxing authorities of any jurisdiction that are reasonably requested
by the Borrower as will permit the Borrower or the Administrative Agent, as the
case may be, to determine (A) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower as the case may be, pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
Tax purposes in the applicable jurisdictions; provided that the delivery of any
documentation described in this Section 2.17(e)(i) shall not be required if in
the Lender’s reasonable judgment the completion, execution or delivery of such
documentation would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be reasonably requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent) executed originals of Internal Revenue
Service Form W-9; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the

-40-

--------------------------------------------------------------------------------



Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(1)    executed originals of Internal Revenue Service Form W‑8BEN claiming
eligibility for benefits of an income Tax treaty to which the United States is a
party,
(2)    executed originals of Internal Revenue Service Form W‑8ECI,
(3)    executed originals of Internal Revenue Service Form W‑8IMY and all
required supporting documentation, or
(4)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or either Parent within the meaning of Section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with its or their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (iii) “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iv)    Each Lender agrees that if any form of certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

-41-

--------------------------------------------------------------------------------



(f)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person. Notwithstanding anything to the contrary in
this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
Section 2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)  Except with respect to Excluded Taxes, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
Section 2.16 or Section 2.17, or otherwise) prior to 2:00  p.m., New York City
time, on the date when due, in immediately available funds, without deduction,
setoff or counterclaim (other than any deduction or setoff in respect of
Excluded Taxes as explicitly described in such Sections). Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to each Issuing Bank or the Swingline Lender
as expressly provided herein and except that payments pursuant to Section 2.15,
Section 2.16, Section 2.17 and Section 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in

-42-

--------------------------------------------------------------------------------



accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(c), Section 2.06(d) or (e), Section 2.07(b), Section
2.18(d) or Section 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

-43-

--------------------------------------------------------------------------------



Section 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, or if any Lender fails to execute and
deliver any amendment, consent or waiver to any Loan Document requested by the
Borrower by the date specified by the Borrower (or gives the Borrower or the
Administrative Agent written notice prior to such date of its intention not to
do so), or if any Lender delivers a notice to the Borrower and/or the
Administrative Agent pursuant to Section 2.20, or if any Lender shall fail to
agree to extend the Maturity Date pursuant to Section 2.21, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, each Issuing Bank and the Swingline Lender),
which consent (or consents) shall not unreasonably be withheld or delayed, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee or the Borrower, as applicable, and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments.
Section 2.20    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which

-44-

--------------------------------------------------------------------------------



would otherwise be applied to such Lender’s Affected Loans shall be applied
instead to its ABR Loans.
Section 2.21    Extension of Maturity Date.
(a)    Not earlier than 75 days prior to, nor later than 30 days prior to, the
Initial Maturity Date and each anniversary of the Initial Maturity Date, the
Borrower may, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), request a one-year extension of the Maturity Date then in
effect. Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion). Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.
(b)    The Maturity Date shall be extended only if the Required Lenders
(calculated excluding any Defaulting Lender and after giving effect to any
replacements of Lenders permitted herein) have consented thereto (the Lenders
that so consent being the “Consenting Lenders” and the Lenders that do not
consent being the “Non-Consenting Lenders”). If so extended, the Maturity Date,
as to the Consenting Lenders, shall be extended to the same date in the year
following the Maturity Date then in effect (such existing Maturity Date being
the “Extension Effective Date”). The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension, specifying the date of such
confirmation (the “Extension Confirmation Date”), the Extension Effective Date,
and the new Maturity Date (after giving effect to such extension). As a
condition precedent to such extension, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Extension
Confirmation Date signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such extension and (ii) certifying that, (A) before and after giving effect to
such extension, the representations and warranties contained in Article III made
by it are true and correct on and as of the Extension Confirmation Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, (B) before and after giving effect to such extension no Default
exists or will exist as of the Extension Confirmation Date, and (C) since
December 31, 2010, no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect has occurred. The
Borrower shall prepay any Loans outstanding on the Extension Effective Date (and
pay any additional amounts required pursuant to Section 2.16) to the extent
necessary to keep outstanding Loans ratable with any revised and new Applicable
Percentages of all the Lenders effective as of the Extension Effective Date; and
if, after giving effect to such prepayment, the total Credit Exposures exceeds
the total Commitments then in effect as a result of an LC Exposure, then the
Borrower will pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.06(j). In addition, each Consenting Lender shall automatically (without any
further action) and ratably acquire on the Extension Effective Date the
Non-Consenting Lenders’ participations in Letters of Credit, in an amount equal
to such Consenting Lender’s Applicable Percentage of the amount of such
participations.

-45-

--------------------------------------------------------------------------------



Section 2.22    Defaulting Lenders.
(a)    Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(i)    fees payable to such Defaulting Lender shall cease to accrue on the daily
amount of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);
(ii)    the Commitment and Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02 (other than with respect to clause (d)
thereof) or any consent to an extension of the Maturity Date pursuant to Section
2.21), provided that in no event shall (A) such Defaulting Lender’s Commitment
be increased or extended without its consent, (B) the principal amount of, or
interest or fees payable on, Loans or LC Disbursements be reduced or excused or
the scheduled date of payment be postponed as to such Defaulting Lender or (C)
this subsection (ii) be amended, in each case, without such Defaulting Lender’s
consent (except that fees shall be cease to accrue for the account of such
Defaulting Lender to the extent specified in this Section 2.22 without such
Defaulting Lender’s consent);
(iii)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
(A)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the Lenders that are not Defaulting
Lenders (for purposes of this Section 2.22, the “non-Defaulting Lenders”) in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Credit Exposures plus such
Defaulting Lender’s Swingline Exposure plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time;
(B)    if the reallocation described in clause (iii)(A) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to clause (iii)(A) above) and (y) second, cash collateralize, for the
benefit of the Issuing Banks, the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (iii)(A) above) in accordance with the procedures set forth
in Section 2.06(j) for so long as such LC Exposure is outstanding;
(C)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (iii)(B) above, the Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section
2.12(c) with

-46-

--------------------------------------------------------------------------------



respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(D)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (iii)(A) above, then the fees payable to such non-Defaulting Lenders
pursuant to Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ LC Exposure after giving effect to such reallocation
and, to the extent of such reallocation, fees under Section 2.12(c) shall no
longer accrue for the benefit of such Defaulting Lender; and
(E)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (iii)(A) or clause
(iii)(B) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any non-Defaulting Lender hereunder, all fees that otherwise would have
been payable to such Defaulting Lender pursuant to Section 2.12(c) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks
(ratably in proportion to the amount of Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(iv)    so long as a Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and such Defaulting Lender’s then outstanding LC Exposure
will be 100% covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.22(a)(iii), and participating interests in any newly made Swingline Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a)(iii)(A) (and
such Defaulting Lender shall not participate therein). For the avoidance of
doubt, (A) with respect to Letters of Credit requested at a time when a Lender
is a Defaulting Lender, to the extent such Defaulting Lender’s obligations under
Section 2.06 are reallocated to other non-Defaulting Lenders in accordance with
such non-Defaulting Lenders’ respective Applicable Percentages (to the extent,
after giving effect to the issuance of such Letter of Credit, that the sum of
all non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s
Swingline Exposure plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments), the existence of such
Defaulting Lender shall not affect the obligation of any Issuing Bank to issue
Letters of Credit up to the LC Sublimit, as reduced by such Defaulting Lender’s
Applicable Percentage (without taking into consideration any reallocation
described in this Section 2.22) of the LC Sublimit or (B) with respect to
Swingline Loans requested at a time when a Lender is a Defaulting Lender, to the
extent such Defaulting Lender’s obligations under Section 2.03 are reallocated
to other non-Defaulting Lenders in accordance with such non-Defaulting Lenders’
respective Applicable Percentages (to the extent, after giving effect to such
Swingline Loan, that the sum of all non-Defaulting Lenders’ Credit Exposures
plus such Defaulting Lender’s Swingline Exposure plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments), the existence of such Defaulting Lender shall not affect

-47-

--------------------------------------------------------------------------------



the obligation of the Swingline Lender to make Swingline Loans up to the
Swingline Sublimit, as reduced by such Defaulting Lender’s Applicable Percentage
(without taking into consideration any reallocation described in this Section
2.22).
(b)    (Reserved)
(c)    In the event that the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Loan Documents have been
duly executed and delivered by the Borrower and constitute legal, valid and
binding obligations of the Borrower, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require the Borrower or any Subsidiary to obtain any consent or approval of,
or make any registration or filing with, or request any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect (except for any reports required to be filed by the
Borrower with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934), (b) will not result in a violation by the Borrower or any
Subsidiary of any law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its

-48-

--------------------------------------------------------------------------------



Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or its assets, or give rise
to a right thereunder to require any material payment to be made by the Borrower
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
Section 3.04    Financial Condition. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholder’s equity and cash flows (i) as of and for the fiscal years ended
December 31, 2012, and December 31, 2011, reported on by KPMG LLP, independent
public accountants, and (i) as of and for the Fiscal Quarter and the portion of
the fiscal year ended September 30, 2013, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
Section 3.05    Environmental Matters. Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (a) has failed to comply with any
applicable Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any applicable Environmental Law, (b)
has become subject to any Environmental Liability, (c) has received notice of
any claim with respect to any Environmental Liability or (d) knows of any basis
for any Environmental Liability.
Section 3.06    No Default. No Default has occurred and is continuing.
Section 3.07    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section 3.08    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.09    ERISA. Each ERISA Affiliate has fulfilled its obligations under
the minimum funding standards of ERISA and the Code with respect to each Plan
and is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan. No ERISA Affiliate
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
reasonably be expected to result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code or

-49-

--------------------------------------------------------------------------------



(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums due but not delinquent under Section 4007 of ERISA.
Section 3.10    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(other than information of a global economic or industry nature) furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other written information so furnished) contained as
of the date such reports, financial statements, certificates or other written
information were so furnished, any untrue statement of a material fact or
omitted to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to (i) projections, estimates, pro forma financial
information, engineering reports and forward-looking statements (within the
meaning of Section 27A of the Securities Act of 1933 and Section 21E of the
Securities Exchange Act of 1934) contained in the materials referenced above,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time and (ii)
financial statements, the Borrower represents only that such financial
statements were prepared as represented in Section 3.04 and as required by
Section 5.01(a) and (b), as applicable.
Section 3.11    Anti-Corruption Laws and Sanctions; Use of Proceeds. The
Borrower has implemented and maintains in effect policies and procedures
intended to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective directors and officers, and to the knowledge of the Borrower, its
employees and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. Neither the Borrower nor any Subsidiary of the Borrower will,
directly or, to the knowledge of the Borrower, indirectly, use or lend,
contribute, provide or otherwise make available the proceeds of any Borrowing or
any Letter of Credit to any subsidiary, joint venture partner, or other Person,
(a) to fund payments to any officer or employee of a Governmental Authority, or
any Person controlled by a Governmental Authority, or any political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity on behalf of any of the foregoing, in violation
of applicable Anti-Corruption Laws or (b) to fund any activity or business in,
of or with, any Sanctioned Country or to fund any activity or business of or
with any Person located, organized or residing in any Sanctioned Country or who
is the subject of any Sanctions to the extent that any such activity or
business, or the funding of any such activity or business, would be in violation
of the Sanctions or prohibited for a U.S. Person pursuant to Sanctions.

-50-

--------------------------------------------------------------------------------



ARTICLE IV
CONDITIONS
Section 4.01    Revolving Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy, facsimile or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    The Administrative Agent shall have received a favorable written opinion
reasonably satisfactory to the Administrative Agent (addressed to the
Administrative Agent and the Lenders and dated the Revolving Effective Date) of
(i) Jay Browning, in-house counsel of the Borrower, covering such matters
related to the Borrower and the Loan Documents as the Administrative Agent shall
reasonably request and (ii) Baker Botts L.L.P., counsel for the Borrower,
providing an opinion as to the enforceability of the Loan Documents. The
Borrower hereby requests each such counsel to deliver its applicable opinion to
the Administrative Agent and the Lenders.
(c)    The Administrative Agent shall have received a certificate of the
Borrower attaching such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
of the Borrower, the authorization of the Transactions and any other legal
matters relating to the Borrower, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received the financial statements
referred to in Section 3.04.
(e)    The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
certifying (which statements shall constitute a representation and warranty made
by the Borrower to the Lenders hereunder on the Revolving Effective Date) that,
as of the Revolving Effective Date, (i) there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Responsible Officer of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (A) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (B) that involve the Loan Documents or the Transactions; and (ii)
since December 31, 2012, there has been no material adverse change in the
business, financial position, or results of operations of the Borrower together
with its Subsidiaries on a consolidated basis.
(f)    The Administrative Agent shall have received a certificate, dated the
Revolving Effective Date and signed by a Responsible Officer of the Borrower,
confirming

-51-

--------------------------------------------------------------------------------



compliance, as of the Revolving Effective Date, with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Revolving Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Revolving Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions contained in this Section 4.01
is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00 p.m., New
York City time, on December 31, 2013 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).
Section 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
(c)    The Administrative Agent shall have received, as applicable, a Borrowing
Request in accordance with Section 2.05, a request for a Swingline Loan pursuant
to Section 2.03 or a request for a Letter of Credit pursuant to Section 2.06.
(d)    In the case of the issuance, amendment, extension or increase of a Letter
of Credit to be denominated in an Approved Currency other than dollars, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that in the reasonable opinion of the Administrative Agent or the applicable
Issuing Bank would make it impracticable for such issuance, amendment, extension
or increase to be denominated in the relevant Approved Currency.
Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

-52-

--------------------------------------------------------------------------------



ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
Section 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:
(a)    within 65 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, except for deviations from the
application of GAAP concurred with by the Borrower’s independent public
accountants;
(b)    within 45 days after the end of each of the first three Fiscal Quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such Fiscal Quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, except for
deviations from the application of GAAP concurred with by the Borrower’s
independent public accountants, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (ii) setting
forth reasonably detailed calculations demonstrating compliance with Section
6.01, and with respect to any financial statements (beginning with the financial
statements being delivered with respect to the first fiscal quarter ending after
the Revolving Effective Date) relating to a period that includes any date
occurring on or after the consummation of the VLP IPO, attaching (A) the related
consolidating financial statements of the Borrower, reflecting the consolidated
financial statements of the Borrower excluding the consolidated financial
statements of VLP and its subsidiaries, consolidating adjustments, and the
resulting financial statements of the Borrower delivered under Section 5.01(a)
and Section 5.01(b) in calculating compliance with Section 6.01 and (B) a
schedule

-53-

--------------------------------------------------------------------------------



describing all Indebtedness of VLP GP, VLP and their subsidiaries that is
recourse to the Borrower or its Subsidiaries;
(d)    promptly after the same become publicly available, notice of all
registration statements or reports filed by the Borrower or any Subsidiary with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission, on Form S-1, S-3, S-4, 10-K,
10-Q, 8-K or 12b-25, and notice of any financial statements, reports, notices or
proxy statements distributed by the Borrower to its shareholders generally, as
the case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.
Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at www.valero.com; or (ii) on
which such documents are posted on the Borrower’s behalf on the website of the
Securities and Exchange Commission or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent). Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance certificate
required by Section 5.01(c) to the Administrative Agent, which shall then
promptly furnish such compliance certificate to the Lenders. Except for such
compliance certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall then promptly furnish to each Lender, prompt
written notice of the following:
(a)    the occurrence of any Default of which any Responsible Officer of the
Borrower obtains knowledge; and
(b)    if and when any ERISA Affiliate (i) gives or is required to give notice
to the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which could reasonably be expected to constitute grounds for
a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been

-54-

--------------------------------------------------------------------------------



terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security, a certificate of a Financial Officer of the
Borrower setting forth details as to such occurrence and action, if any, which
the Borrower or applicable ERISA Affiliate is required or proposes to take. Each
notice delivered under this Section shall be accompanied by a statement of a
Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises necessary
or desirable in the normal conduct of its business; provided that the foregoing
shall not prohibit any merger or consolidation of the Borrower permitted under
Section 6.03 or any merger, consolidation, liquidation or dissolution of any
Subsidiary that is not otherwise prohibited by the terms of this Agreement; and
provided, further, that neither the Borrower nor any of its Subsidiaries shall
be required to preserve, renew or keep in full force and effect any right,
license, permit, privilege or franchise to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
Section 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay or discharge, before the same shall become
delinquent or in default, its obligations, including liabilities for Taxes,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, and (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP.
Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations (including,
without limitation, by the maintenance of adequate self-insurance reserves to
the extent customary among such companies).
Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which complete and accurate entries are made of its financial and business
transactions to the extent required by GAAP

-55-

--------------------------------------------------------------------------------



and applicable law. The Borrower will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, at such Administrative Agent’s or Lender’s expense, upon reasonable
prior notice and subject to any applicable restrictions or limitations on access
to any facility or information that is classified or restricted by contract or
by law, regulation or governmental guidelines, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that advance notice of any discussion with such independent accountants
shall be given to the Borrower and, so long as no Event of Default shall have
occurred and be continuing, the Borrower shall have the opportunity to be
present at any such discussion. The Administrative Agent and each Lender agree
to keep all information obtained by them pursuant to this Section confidential
in accordance with Section 9.12.
Section 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, applicable Environmental Laws and ERISA and the
rules and regulations thereunder and Anti-Corruption Laws and applicable
Sanctions), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.08    Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes, including, at the option of the Borrower, to
refinance any Indebtedness of the Borrower. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X. Letters of Credit will be issued only for general corporate purposes.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01    Indebtedness.
(a)    The Borrower will not permit Adjusted Consolidated Net Debt at any time
to exceed 60% of Total Capitalization.
(b)    At no time shall the aggregate of the following exceed 15% of
Consolidated Net Tangible Assets: (i) secured Indebtedness and Derivative
Obligations of the Borrower and its Subsidiaries (provided that, for purposes of
the calculation in this Section 6.01(b)(i), (A) Indebtedness of the Borrower and
its Subsidiaries that is secured by a Lien that is permitted by Section 6.02
(other than clause (l) of such Section 6.02) and (B) Liens arising as a result
of customary netting and offset provisions in Hedging Agreements, shall be
disregarded), plus (ii) unsecured

-56-

--------------------------------------------------------------------------------



Indebtedness of the Subsidiaries of the Borrower (provided that, for purposes of
the calculation in this Section 6.01(b)(ii), Indebtedness that is Excluded
Subsidiary Debt shall be disregarded).
(c)    The Borrower will not permit Indebtedness of the Borrower or its
Subsidiaries in respect of Securitization Transactions to exceed $1,500,000,000,
in the aggregate at any time outstanding.
Section 6.02    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, assume or suffer to exist any Lien to secure payment of
any Indebtedness or any Derivatives Obligations on any Property now owned or
hereafter acquired by it, except for:
(a)    Liens in favor of the Administrative Agent securing Indebtedness or other
obligations existing pursuant to this Agreement;
(b)    Liens created by Capital Lease Obligations, provided that the Liens
created by any such Capital Lease Obligations attach only to the Property leased
to the Borrower or one of its Subsidiaries pursuant thereto and general
intangibles and proceeds related thereto, and improvements, accessories and
upgrades to the Property leased pursuant thereto;
(c)    purchase-money Liens and Liens on Property acquired, constructed or
improved by the Borrower or any Subsidiary (including such Liens securing
Indebtedness incurred within 180 days of the date on which such Property was
acquired or the date of completion of such construction or improvement),
provided that all such Liens attach only to the Property purchased, constructed
or improved with the proceeds of the Indebtedness secured thereby and
improvements, accessions, general intangibles and proceeds related thereto;
(d)    Liens on Property of a Person which exist at the time such Person becomes
a Subsidiary of the Borrower as a result of an acquisition, merger or other
combination, or at the time such Person is merged or consolidated with or into,
or otherwise acquired by, the Borrower or a Subsidiary (including improvements,
accessions, general intangibles and proceeds related thereto), which Liens were
not granted in contemplation of such acquisition, merger, or other combination
and which Liens attach only to the Property described in this clause (d);
(e)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or a Subsidiary (including improvements, accessions, general
intangibles and proceeds related thereto), which Liens were not granted in
contemplation of such acquisition and which Liens attach only to the Property
described in this clause (e);
(f)    Liens on Property of a non-wholly owned Subsidiary to secure obligations
of such Subsidiary to the Borrower or to a wholly owned Subsidiary; provided,
however, that the obligations so secured may not be assigned, sold or otherwise
transferred to a Person other than the Borrower or another wholly owned
Subsidiary unless such Liens are otherwise permitted hereunder;
(g)    Liens arising in connection with statutory or contractual setoff
provisions granted or arising in the ordinary course of business in favor of
banks, brokers, or other creditors;

-57-

--------------------------------------------------------------------------------



(h)    Liens customarily granted on accounts receivable and related assets in
connection with Securitization Transactions to the extent Indebtedness in
respect of such Securitization Transactions is permitted under Section 6.01(c);
(i)    any Lien on Property of a Subsidiary of the Borrower to the extent that
(A) such Subsidiary has provided a Guarantee of the Borrower’s Indebtedness and
other obligations existing under this Agreement, (B) the Indebtedness of the
Subsidiary of the Borrower that is secured by such Lien is pari passu with (or
subordinate to) the Indebtedness and other obligations existing pursuant to this
Agreement and (C) any Property that is subject to a Lien in support of such
Indebtedness is also subject to a pari passu (or higher priority) Lien in favor
of the Administrative Agent securing Indebtedness or other obligations existing
pursuant to this Agreement;
(j)    Liens securing Indebtedness existing on the Revolving Effective Date and
listed on Schedule 6.02(j);
(k)    any Lien arising out of refinancing, extending, renewing or refunding (or
successively refinancing, extending, renewing or refunding) any Indebtedness
secured by any Lien permitted by any of the foregoing clauses of this Section,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional Property; and
(l)    Liens not otherwise permitted by the foregoing clauses of this Section
6.02 securing Indebtedness and Derivative Obligations, provided such
Indebtedness and Derivative Obligations are permitted under Section 6.01(b).
Section 6.03    Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with the Borrower, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
the Borrower’s assets, whether now owned or hereafter acquired (including stock
of its Subsidiaries), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, and (ii) any
Person may merge with the Borrower as long as the surviving entity, if other
than the Borrower, is of an Investment Grade Rating equal to or higher than the
Borrower’s rating and so long as the surviving entity assumes, pursuant to the
terms of such transaction, each of the obligations of the Borrower under the
Transactions and such assumption is evidenced by an agreement executed and
delivered to the Lenders within 30 days of such transaction in a form reasonably
satisfactory to the Required Lenders. Without limiting the generality of the
foregoing, the transfer of more than 50% of the Borrower’s Consolidated Total
Assets shall be deemed, for the purposes of this Section 6.03(a), a transfer of
all or substantially all of the assets of the Borrower.
(b)    The Borrower will not, and will not permit any of its Material
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
Revolving Effective Date and businesses reasonably related thereto.

-58-

--------------------------------------------------------------------------------



Section 6.04    Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business.
Section 6.05    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, provided that
the foregoing restriction shall not apply to:
(a)    transactions between or among the Borrower and its Subsidiaries or
between or among Subsidiaries;
(b)    transactions pursuant to any contract or agreement in effect on the date
hereof, as the same may be amended, modified or replaced from time to time, so
long as any such contract or agreement as so amended, modified or replaced is,
taken as a whole, no less favorable to the Borrower and its Subsidiaries in any
material respect than the contract or agreement in effect on the date hereof;
(c)    transactions pursuant to which (i) taxes are allocated among the Borrower
and its Affiliates in any manner consistent with Section 1552 (or any successor
provision) of the Code, (ii) general and administrative expenses are allocated
among the Borrower and its Affiliates in any manner consistent with Section 482
(or any successor provision) of the Code, and (iii) interest is charged or
credited to Affiliates in any reasonable manner not inconsistent with the Code;
(d)    the VLP IPO Transactions or the VLP Drop-Down Transactions; and
(e)    transactions entered into with VLP and its subsidiaries on terms and
conditions, taken as a whole, that are fair and reasonable to the Borrower and
its Subsidiaries as determined in the good faith judgment of the Borrower,
taking into account the totality of the relationship between the Borrower and
its Subsidiaries, on the one hand, and VLP and its subsidiaries, on the other.
ARTICLE VII
EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under the Loan

-59-

--------------------------------------------------------------------------------



Documents, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with the Loan Documents or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with the Loan Documents or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence) or Section 5.08 or in Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in the Loan Documents (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f)    the Borrower or any Subsidiary shall fail to make any payment in excess
of $1,000,000 in the aggregate (whether of principal, interest or fees) in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable notice requirement or grace
period);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other similar relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief with respect to itself or its debts under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file

-60-

--------------------------------------------------------------------------------



an answer admitting the material allegations of a petition filed against it in
any such proceeding provided such petition on its face is sufficient such that
admission of the material allegations therein provides a basis for granting the
relief requested, (v) make a general assignment for the benefit of creditors or
(vi) take any corporate action to authorize any of the foregoing;
(j)    the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third party
insurance as to which the respective insurer does not dispute coverage and is
not subject to an insolvency proceeding) shall be rendered against the Borrower,
any Subsidiary or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; or
(m)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

-61-

--------------------------------------------------------------------------------



The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the

-62-

--------------------------------------------------------------------------------



preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
None of the Joint Lead Arrangers, Syndication Agent or Co-Documentation Agents
shall have any duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than the duties, responsibilities and liabilities
assigned to such entities in their capacities as Lenders (or Issuing Banks, if
applicable) hereunder.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

-63-

--------------------------------------------------------------------------------



(i)    if to the Borrower, to it at Valero Energy Corporation, One Valero Way,
San Antonio, Texas 78249, Attention of Donna M. Titzman, Treasurer (Facsimile
No. (210) 345-2267);
(ii)    if to the Administrative Agent or to JPMorgan Chase Bank, N.A., as an
Issuing Bank, the Swingline Lender or a Lender, to JPMorgan Chase Bank, N.A.,
Loan and Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002,
Attention of Nathan Lorensen (Facsimile No. (713) 427-6307), with a copy to
JPMorgan Chase Bank, N.A., 712 Main Street, 12th Floor, Houston, Texas 77002,
Attention of Muhammad Hasan (Facsimile No. (713) 216-4117); and
(iii)    if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including email and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Notices and other communications (i) sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, (ii) posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its email address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor and (iii) transmitted by telecopier or
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).
(c)    Change of Address. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Section 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or

-64-

--------------------------------------------------------------------------------



further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b), (c) or (d) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    No provision contained in Article III, Article V, Article VI or Article
VII hereof, and none of the definitions of any defined terms related to such
provisions, may be waived, amended or modified except pursuant to an agreement
or agreements in writing entered into by the Borrower, and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders.
(c)    Except as provided for in Section 9.02(d), neither this Agreement or the
Notes nor any provision of either of the foregoing may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders.
(d)    Notwithstanding anything to the contrary contained in paragraphs (b) and
(c) above, no such agreement or agreements referred to in such paragraphs shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration or termination of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.09(c), Section 2.18(b) or
Section 2.18(c) in a manner that would alter the pro rata treatment of Lenders
or pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change Section 2.21, Section 4.01, Section 4.02 or any of the
provisions of this Section or the definition of “Required Lenders” or the
definition of “Approved Currency” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vi) amend, modify or otherwise change Section
2.22 without the written consent of the Administrative Agent, the Swingline
Lender, each Issuing Bank and the Required Lenders. In addition, no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lender or any Issuing Bank hereunder without
the prior written consent of the Administrative Agent, the Swingline Lender or
such Issuing Bank, as the case may be.

-65-

--------------------------------------------------------------------------------



Section 9.03    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
a law firm, as counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein and the preparation and
administration of this Agreement, (ii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of a law firm, as counsel for the
Administrative Agent, in connection with any amendments, modifications or
waivers of the provisions hereof (in the case of clauses (i) and (ii), whether
or not the transactions contemplated hereby or thereby shall be consummated),
(iii) all reasonable out-of-pocket expenses incurred by each Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit issued by it or any demand for payment thereunder, (iv) all reasonable
out-of-pocket expenses incurred by the Swingline Lender in connection with
making any Swingline Loan or any demand for payment thereunder, and (v) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
the Swingline Lender or any Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Issuing Bank, the
Swingline Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Borrower shall indemnify the Administrative Agent, the Joint Lead
Arrangers, each Issuing Bank, the Swingline Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including settlement
costs and the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Joint Lead Arranger, the Swingline
Lender or any Issuing

-66-

--------------------------------------------------------------------------------



Bank under paragraph (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, such Joint Lead Arranger, the Swingline Lender
or such Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such Joint
Lead Arranger, the Swingline Lender or such Issuing Bank in its capacity as
such.
(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above, and no
Credit Party, shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.
Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
as permitted in Section 6.03, the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks, the
Swingline Lender and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

-67-

--------------------------------------------------------------------------------



(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment;
(C)    each Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which, for the avoidance of doubt, shall not be
for the account of the Borrower, other than in respect of an assignment
initiated by the Borrower pursuant to Section 2.19(b));
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    no assignment shall be made to a Defaulting Lender.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by

-68-

--------------------------------------------------------------------------------



such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), Section
2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Bank, sell
participations to one or more banks or other entities (other than Competitors)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Swingline Lender, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection

-69-

--------------------------------------------------------------------------------



with such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first sentence of Section 9.02(d) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.15, Section 2.16, and Section 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest amounts) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans

-70-

--------------------------------------------------------------------------------



and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized, at
any time and from time to time, to the fullest extent permitted by law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower that are due and payable
at such time held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement; provided that such Lender shall
provide prompt written notice to the Administrative Agent of the exercise of
such setoff; provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the

-71-

--------------------------------------------------------------------------------



Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees to promptly
notify the Borrower after any such setoff and application by it or any of its
Affiliates, provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to and shall not be affected by any other rights and
remedies (including other rights of setoff) which such Lender may have.
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section is intended to waive the right of any party to remove any such action or
proceeding commenced in any such New York State court to an appropriate New York
Federal court to the extent the basis for such removal exists under applicable
law. Nothing in this Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 9.10    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION,

-72-

--------------------------------------------------------------------------------



SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. (a) Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, including any credit insurance
provider relating to the Borrower and its obligations (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or prospective Participant in,
any of its rights or obligations under this Agreement or (2) any actual or
prospective counterparty (or its advisors) to any swap, securitization or
derivative transaction relating to the Borrower and its obligations under this
Agreement, (vii) with the consent of the Borrower or (viii) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from or on behalf of the Borrower relating to the Borrower and its
Subsidiaries or their respective businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by or on behalf of the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this agreement may include material non-public
information concerning the Borrower and its Related Parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including federal and state securities laws.
(c)    All information, including requests for waivers and amendments, furnished
by the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this

-73-

--------------------------------------------------------------------------------



Agreement will be syndicate-level information, which may contain material
non-public information about the Borrower and its Related Parties or its
securities. Accordingly, each Lender represents to the Borrower and the
Administrative Agent that it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.
Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
Section 9.15    Amendment and Restatement. This Agreement shall be deemed to
restate and amend the Existing Revolving Credit Agreement in its entirety, and
all of the terms and provisions hereof shall supersede the terms and conditions
thereof. The parties hereto further agree that this Agreement, each Borrowing
and each issuance, amendment or extension of a Letter of Credit shall serve to
extend, renew and continue, but not to extinguish or novate, the “Borrowings”
and “Letters of Credit” under the Existing Revolving Credit Agreement and the
corresponding promissory notes and to amend, restate and supersede, but not to
extinguish or cause to be novated the Indebtedness under, the Existing Revolving
Credit Agreement. The Borrower hereby agrees that, upon the effectiveness of
this Agreement, the “Loans” made and outstanding under the Existing Revolving
Credit Agreement and all accrued and unpaid interest thereon shall be deemed to
be Loans outstanding under and payable by this Agreement and all “Letters of
Credit” issued and outstanding under the Existing Revolving Credit Agreement, if
any, shall be deemed to be issued and outstanding as Letters of Credit
hereunder.
Section 9.16    Assignment and Reallocation of Commitments, Etc. On the
Revolving Effective Date, each of the lenders under the Existing Revolving
Credit Agreement (each, an “Existing Lender”) hereby sells, assigns, transfers
and conveys to the Lenders hereto, and each of the Lenders hereto hereby
purchases and accepts, so much of the aggregate commitments under, and loans
and, as further specified in Section 2.06(k), participations in letters of
credit outstanding

-74-

--------------------------------------------------------------------------------



under, the Existing Revolving Credit Agreement such that, immediately after
giving effect to the effectiveness of this Agreement (including any increase of
the commitments effectuated hereby), the Applicable Percentage of each Lender to
this Agreement and the portion of the relevant Commitment of each Lender, shall
be as set forth on Schedule 2.01 hereto. The foregoing assignments, transfers
and conveyances are without recourse to any Existing Lender and without any
warranties whatsoever by the Administrative Agent, any Issuing Bank or any
Existing Lender as to title, enforceability, collectability, documentation or
freedom from liens or encumbrances, in whole or in part, other than that the
warranty of any such Existing Lender that it has not previously sold,
transferred, conveyed or encumbered such interests. The Existing Lenders and the
Lenders shall, if appropriate, make all appropriate adjustments in payments
under the Existing Revolving Credit Agreement, the “Notes” and the other “Loan
Documents” thereunder for periods prior to the adjustment date among themselves,
but in no event shall any such adjustment of Eurodollar Loans (a) constitute a
payment or prepayment of all or a portion of any Eurodollar Loans or (b) entitle
any Lender to any reimbursement under Section 2.16 hereof.
(Signature Pages Begin Next Page)

-75-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VALERO ENERGY CORPORATION, a
 
Delaware corporation, as Borrower
 
 
 
 
 
By:
 
/s/ Donna M. Titzman
Name:
Donna M. Titzman
Title:
Vice President and Treasurer








[Signature Page to Second Amended and Restated Valero Energy Corporation Credit
Agreement]

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as the
 
Administrative Agent, the Swingline
 
Lender, an Issuing Bank and a Lender.
 
 
 
 
 
 
By:
 
/s/ Muhammad Hasan
Name:
Muhammad Hasan
Title:
Vice President

















[and other lenders]






































We have omitted the Schedules to the Agreement from this Exhibit. We will
furnish a copy of these Schedules to the Commission upon request.







[Signature Page to Second Amended and Restated Valero Energy Corporation Credit
Agreement]

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”). Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
____________________________________________
2.
Assignee:
____________________________________________
 [and is an Affiliate/Approved Fund of [identify Lender]1]
3.
Credit Agreement:
The $3,000,000,000 5-Year Second Amended and Restated Revolving Credit Agreement
dated as of November 22, 2013 among Valero Energy Corporation, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline
Lender and an Issuing Bank and the other Persons from time to time party
thereto.
4.
Assigned Interest:
 

________________________
1 Select as applicable.



Exhibit A -- Page 1

--------------------------------------------------------------------------------





Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date: __________ ____, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
(Signatures begin on following page)










































__________________________





Exhibit A -- Page 2

--------------------------------------------------------------------------------



2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Name:
 
Title:

ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Name:
 
Title:







(Consents begin on following page)















Exhibit A -- Page 3

--------------------------------------------------------------------------------



Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
 
[Administrative Agent,]3 Swingline Lender
 
and Issuing Bank
 
 
 
By:
 
 
 
Name:
 
Title:

CITIBANK, N.A.,
 
as an Issuing Bank
 
 
 
By:
 
 
 
Name:
 
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as an Issuing Bank
 
 
 
By:
 
 
 
Name:
 
Title:













______________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement (See Section 9.04(b) of the Credit Agreement).



Exhibit A -- Page 4

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
 
as an Issuing Bank
 
 
 
By:
 
 
 
Name:
 
Title:

THE ROYAL BANK OF SCOTLAND PLC,
 
as an Issuing Bank
 
 
 
By:
 
 
 
Name:
 
Title:

[If additional Issuing Banks, add additional
signature blocks for consent]
[Consented to:]4
 
 
 
VALERO ENERGY CORPORATION,
 
as Borrower
 
 
 
By:
 
 
 
Name:
 
Title:









_________________
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement. (See Section 9.04(b) of the Credit Agreement).



Exhibit A -- Page 5

--------------------------------------------------------------------------------

ANNEX 1
to Exhibit A for Credit Agreement

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This



Exhibit A – Page 6
 

--------------------------------------------------------------------------------



Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.




(End of Annex 1)







Exhibit A – Page 7
 

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF
NOTICE OF COMMITMENT INCREASE


[Date]
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, Texas, 77002
Attention: Loan and Agency Services, Nathan Lorensen
With a copy to:
JPMorgan Chase Bank, N.A.
712 Main Street, 12th Floor
Houston, Texas 77002
Attention: Muhammad Hasan
Ladies and Gentlemen:
The undersigned, Valero Energy Corporation (the “Borrower”), refers to the
$3,000,000,000 5-Year Second Amended and Restated Revolving Credit Agreement
dated as of November 22, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”, with terms defined in the
Credit Agreement and not otherwise defined herein being used herein as therein
defined) among the Borrower, JPMorgan Chase Bank, N.A., as Administrative Agent,
Swingline Lender and an Issuing Bank, the Lenders and other Persons from time to
time party thereto. The Borrower hereby notifies you, pursuant to Section 2.02
of the Credit Agreement, that it has arranged for the aggregate amount of the
Commitments under the Credit Agreement to be increased by adding to the Credit
Agreement the CI Lenders referenced below and/or by allowing one or more
existing Lenders to increase their respective Commitments. With respect thereto,
the Borrower sets forth below the information relating to such proposed
Commitment Increase as required by Section 2.02(b) of the Credit Agreement:
(a)    the effective date of such increase of aggregate amount of the Lenders’
Commitments is ________________ (herein, the “Commitment Increase Effective
Date”)1;
(b)    the amount of the requested increase of the Commitments is
$________________;
(c)    the CI Lenders that have agreed with the Borrower to provide their
respective Commitments are _____________________________ [INSERT NAMES OF THE CI
LENDERS];


____________________
1 The Commitment Increase Effective Date Shall be no earlier than five Business
Days after receipt by the Administrative Agent of this notice.



Exhibit B – Page 1
 

--------------------------------------------------------------------------------


(d)    the existing Lenders that have agreed with the Borrower to increase their
respective Commitments are _____________________________ [INSERT NAMES OF THE
LENDERS]; and
(e)    set forth on Annex I attached hereto is the amount of the respective
Commitments of each Lender and each CI Lender, after giving effect to the
aggregate Commitment increase hereunder, including the Commitments of all
Reducing Percentage Lenders, all CI Lenders and all existing Lenders increasing
their respective Commitments as of the Commitment Increase Effective Date.
Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier or facsimile shall be effective as delivery of an original executed
counterpart of this Notice of Commitment Increase.
Very truly yours,
 
 
 
VALERO ENERGY CORPORATION
 
 
 
By:
 
 
 
Name:
 
Title:

On _________2, acknowledged by:
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
Title:









________________
2 Insert date that Administrative Agent acknowledges receipt of this notice.



Exhibit B – Page 2



--------------------------------------------------------------------------------

ANNEX I
to Exhibit B of Credit Agreement



REVISED SCHEDULE OF COMMITMENTS
AS OF THE COMMITMENT INCREASE EFFECTIVE DATE
[Insert revised schedule]



Exhibit B – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF
BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
1111 Fannin Street, 10th Floor
Houston, Texas, 77002
Attention: Loan and Agency Services, Nathan Lorensen
With a copy to:
JPMorgan Chase Bank, N.A.
712 Main Street, 12th Floor
Houston, Texas 77002
Attention: Muhammad Hasan    [Date]
Reference: Valero Energy Corporation
Ladies and Gentlemen:
The undersigned, VALERO ENERGY CORPORATION, refers to the $3,000,000,000 5-Year
Second Amended and Restated Revolving Credit Agreement dated as of November 22,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement,” with terms defined therein and not otherwise
defined herein being used herein as therein defined), among the undersigned,
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and an
Issuing Bank, the Lenders and other Persons from time to time party thereto, and
the undersigned hereby gives you notice, irrevocably, pursuant to Section 2.05
of the Credit Agreement, that the undersigned hereby requests a Borrowing under
the Credit Agreement, and with respect thereto sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.05 of the Credit Agreement:
(i)    The aggregate amount of the Proposed Borrowing is $___________.
(ii)    The Business Day of the Proposed Borrowing is___________.
(iii)    The Type of the Proposed Borrowing is [an ABR Borrowing] [a Eurodollar
Borrowing].
(iv)    The Interest Period for each Eurodollar Borrowing made as part of the
Proposed Borrowing is ___________ month[s].
(v)    The Borrower’s transit routing and bank account for loan funding is
____________________________________________.



Exhibit C – Page 1

--------------------------------------------------------------------------------


Very truly yours,
 
 
 
VALERO ENERGY CORPORATION
 
 
 
By:
 
 
 
Name:
 
Title:










Exhibit C – Page 2
 

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PROMISSORY NOTE
$_________
New York, New York
[          ], 2013



FOR VALUE RECEIVED, the undersigned, VALERO ENERGY CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
________________________ (the “Lender”) at the office of JPMorgan Chase Bank,
N.A., located at 1111 Fannin Street, 10th Floor, Houston, Texas 77002, in lawful
money of the United States of America and in same day funds, on the Initial
Maturity Date (or such later Maturity Date as the Lender has consented to in
writing) the principal amount of (a)____________ DOLLARS ($___________), or, if
less, (b) the aggregate unpaid principal amount of all Loans made by the Lender
to the Borrower pursuant to the Credit Agreement, as hereinafter defined. The
Borrower further agrees to pay interest in like money at such office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in the Credit Agreement.
The holder of this Promissory Note (this “Note”) is authorized to, and prior to
any transfer hereof shall, endorse on the schedules attached hereto and made a
part hereof or on a continuation thereof which shall be attached hereto and made
a part hereof the date, Type and amount of each Loan made pursuant to the Credit
Agreement and the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to another Type and, in the case of a Eurodollar Loan, the length of each
Interest Period with respect thereto. The failure to make any such endorsement
shall not affect the obligations of the Borrower in respect of such Loan.
This Note (a) is one of the Notes referred to in the $3,000,000,000 5-Year
Second Amended and Restated Revolving Credit Agreement, dated as of November 22,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, Swingline Lender and an Issuing Bank, the Lenders and
other Persons from time to time party thereto, (b) is subject to the provisions
of the Credit Agreement and (c) is subject to optional prepayment in whole or in
part as provided in the Credit Agreement.
Reference is made to the Credit Agreement for provisions for the acceleration of
the maturity hereof.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of intent to accelerate, notice of acceleration and all
other notices of any kind except those expressly required under the Credit
Agreement.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



Exhibit D – Page 1



--------------------------------------------------------------------------------


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
VALERO ENERGY CORPORATION
 
 
 
By:
 
 
 
Name:
 
Title:










Exhibit D – Page 2

--------------------------------------------------------------------------------

SCHEDULE A
to
Promissory Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount Continued or Converted to Eurodollar Loans
Interest Period and Eurodollar Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Exhibit D – Page 3
 

--------------------------------------------------------------------------------

SCHEDULE B
to
Promissory Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted
to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








Exhibit D – Page 4

